Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response To Applicant’s Arguments
	Applicant’s arguments filed September 15, 2021 have been fully considered, but they are not deemed to be persuasive.  Applicant argues that Wang does not teach “"determining  for  the  first  tile  a respective three- dimensional volume based on the depth range of the three- dimensional video content within said first tile" which is not persuasive.  Wang’s Z-culling stage 56 processes a tile information, which comprises a region within the render target (column 19, lines 21-23), a conservative nearest z-value and a conservative farthest target z-value, to cull the source file (column 21, lines 52-58 - Z-culling stage 56 receives one or more source tiles, a coverage mask for each of the source tiles, information indicative of whether each of the source tiles is fully covered, a conservative nearest z-value for each of the source tiles, and a conservative farthest z-value for each of the source tiles from rasterizer stage 54, and culls the source tiles based on the received information to generate culled source tiles) (see also column 20, line 58 to column 21, line 13 for definitions of the conservative farthest and nearest z-values); whereas, Wang’s tile information, which is the tile location on the rendered target region and its height limited by the conservative farthest and nearest z-values, defines “a tile volume,” or 3D bounding box, based on the depth range of the 3D video content within the tile.  Furthermore, Wang’s z-culling stage 56 teaches “determining a field of view of a user in relation to the three-dimensional volume of the first tile; and rendering of the first video data for one or more first tiles of the plurality of first tiles in 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
 	Claims 40-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (9,311,743) in view of DROBOT (Improved Culling for Tiled and Clustered Rendering) and YOON et al (Interactive view-dependent rendering with conservative occlusion culling in complex environments)

As per claim 49, Wang teaches the claimed “apparatus comprising a processor, a memory, and a computer program code residing in the memory, wherein the computer code when executed by the processor,” cause the apparatus to: “receive a first video data representing a three-dimensional video content arranged as a plurality of first tiles associated with respective sub-areas of an image” (Wang, column 19, lines 21 -63 - source tiles); “provide data indicating for a first tile of the plurality of first tiles a depth range of the three-dimensional video content within said first tile’ (Wang, column 21, lines 7-59 - the range is the maximum and minimum z-values, and the respective volume is defined by the tile’s size and its depth z-values); “determine for the first tile a respective three- dimensional volume based on the depth range of the three-dimensional video content within said first tile” (Wang, column 19, lines 21-23 - Wang’s tile information, which is the tile location on the rendered target region and its height limited by the conservative farthest and nearest z-values, defines “a tile volume,” or 3D 

Claim 50 adds into claim 49 “provide one or more screen tiles associated with the rendering of the first video data; identify one or more screen tiles having invalid pixel data; receive a second video data representing the three-dimensional video content captured from a different location than the first video data, the second video data being arranged as one or more second tiles; identify one or more second tiles corresponding to at least one or more of the screen tiles having the invalid pixel data; and render pixel data of the identified one or more second tiles” (Wang, column 5, lines 1-7 - the camera captures images from different positions; Drobot, pages 6 and 27; Yoon, 5.4 Conservative Occlusion Culling).

Claim 51 adds into claim 50 “providing data indicating for respected second tiles of the one or more second tiles a depth range of the 3D video content within said one or more second tiles, determining for the respected seond tiles of the one or more second tiles a respective volume based on the depth range, and wherein the one or more second tiles volumes are projected onto the one or more screen tiles, and are identified as corresponding to the screen tiles having the invalid pixel data in response to their volume covers said one or more screen tiles having the invalid pixel data” (Wang, column 21, lines 7-59 - the range is the maximum and minimum z-values, and the respective volume is defined by the tile’s size and its depth z-values, column 5, lines 1 - 

Claim 52 adds into claim 50 “wherein the first and second video data represent first and second layers of the 3D video content respectively” which is obvious because different viewpoints would yield different images called first and second layers (Wang, column 21, lines 7-59 - the range is the maximum and minimum z-values, and the respective volume is defined by the tile’s size and its depth z-values, column 5, lines 1-7 - the camera captures images from different positions; Drobot, figure 27; Yoon, 5.4 Conservative Occlusion Culling).

Claim 53 adds into claim 52 “wherein the first video data represents a foreground layer and the second video data represents a first background layer’ ” which is obvious because different viewpoints would yield different images called first and second layers; and furthermore, the uses of images, captured by different viewpoints in which the further depth is for the background image and the closest depth is for the foreground image (Wang, column 21, lines 7-59 - the range is the maximum and minimum z-values, and the respective volume is defined by the tile’s size and its depth z-values, column 5, lines 1 -7 - the camera captures images from different positions; ; Drobot, figure 27; Yoon, 5.4 Conservative Occlusion Culling).

Claim 54 adds into claim 52 “provide the one or more screen tiles after rendering the pixel data of the one or more identified second tiles; receive third video data 

Claim 55 adds into claim 49 “wherein the field of view is a view frustum projected from a position of the user towards the 3D video content’ which is similar to Wang's view frustum of the camera (Wang, column 5, lines 1-7-the camera captures images from different positions; Drobot, figure 27; Yoon, 5.4 Conservative Occlusion Culling).

Claim 56 adds into claim 55 “wherein the position of the user is determined based on positional data received from a user device” (Wang, camera’s position determines the position of the user; Drobot, figure 27; Yoon, 5.4 Conservative Occlusion Culling).

Claim 57 adds into claim 49 “wherein rendering is initiated by a single draw call” which is obvious because the rendering image on a scene would be started from a drawing operation.



 	Claims 40-48 and 59 claim a method and a computer program product embodied on acomputer readable medium based on the apparatus of claims 49-58; therefore, they are rejected under a similar rationale.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PHU K NGUYEN/Primary Examiner, Art Unit 2616